Exhibit 10-8

 

 

 

 

Executive Employment Agreement

 

This Employment Agreement (the “Agreement”), entered into on May 15, 2015, is by
and between Jonathan Olefson (the “Executive”) and Connolly iHealth
Technologies, LLC, a Delaware limited liability company (the “Employer”).

 

RECITALS

 

WHEREAS, the Employer, the Company and the Executive have agreed to a material
change to his/her Annual Base Salary and Annual Bonus.

 

WHEREAS, the Employer and the Company desire to assure themselves of the
services of the Executive by engaging the Executive to perform services under
the terms hereof.

 

WHEREAS, the Executive desires to provide services to the Company on the terms
herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, effective as of the Effective Date, as follows:

 

1. Certain Definitions

 

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act of 1933, as amended from time to time.

 

(b)



“Agreement” shall have the meaning set forth in the preamble hereto.

 

(c)



“Annual Base Salary” shall have the meaning set forth in Section 3(a).

 

(d)



“Annual Bonus” shall have the meaning set forth in Section 3(b).

 

(e)



“Benefit Continuation Period” shall have the meaning set forth in  Section

 

5(b).



(f)



“Board” shall mean the Board of Directors of the Company.

 

(g)



“Business”  shall  mean  the  provision  of  payment  integrity services,

 

including payment policy management, recovery audit services, and prepay data
mining services, for clients in the healthcare and retail sectors, and the
creation and implementation of related analytics, data optimization and data
standardization processes and services.

 



1

 

--------------------------------------------------------------------------------

 



 

 

 

 

(h) The Employer shall have “Cause” to terminate the Executive’s employment
hereunder upon: (i) the willful misconduct or an act of dishonesty of the
Executive with regard to the Company or any of its Affiliates, which in either
case, results in material harm to the Company or such Affiliate; (ii) the
willful and continued failure of the Executive to perform his duties with the
Employer or any of its Affiliates (other than any such  failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (iii) indictment for any felony or indictment for
any  misdemeanor  involving moral turpitude; or (iv) a material breach by the
Executive of any material provision of this Agreement, or any other written
agreement with the Company or its Affiliates or material policy of the Company
or its Affiliates, which breach is not remedied within 10 days after receiving
written notice thereof.

 

(i) “Change of Control” shall have the meaning set forth in the Strident
Superholdings, Inc. 2012 Equity Incentive Plan or other equity incentive plan
applicable at the time to Executive.

 

(j)



“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(k)



“Company”   shall   mean   Connolly   Superholdings,   Inc.,   a   Delaware

Corporation.

 

(l)



“Confidential Information” shall mean confidential information related  to

the business of the Employer, the Company or their Affiliates or clients,
including planned business that Executive becomes aware of during the Term, (i)
which was disclosed to Executive or of which Executive became aware as a
consequence of Executive’s relationship with the Employer or the Company; (ii)
has value to the Employer or the Company; and (iii) which includes trade
secrets, methods of operations, names of clients, price lists, financial
information and projections, route books, personnel data, and similar
information. Confidential Information shall include information in any form or
media and shall not necessarily be in writing. Confidential Information also
includes information which has been disclosed to the Employer, the Company or
their Affiliates by a third party and which the Employer, the Company or their
Affiliates are obligated to treat as confidential. Confidential Information
includes information concerning (1) the business operations or internal
structure of the Employer or the Company, (2) the clients of the Employer or the
Company and client audit findings and reports, (3) past, present or future
research done by the Employer or the Company respecting the business or
operations of the Employer or the Company or clients or potential clients of the
Employer or the Company, (4) work performed by Executive for    any client of
the Employer or the Company, or

(5) any method or procedure relating or pertaining to projects developed by the
Employer or the Company or contemplated by the Employer or the Company to be
developed including but not limited to the organization, audit techniques,
design and/or presentation of client data and computer screens, graphics and/or
designs for the Employer’s or the Company’s clients or used in connection with
work performed by the Employer or the Company for their clients, and prospective
client presentation materials. Confidential Information shall not include data
or information which (x) has been voluntarily disclosed to the public by the
Employer or the Company, except where such public disclosure has been made by
Executive without authorization from the Employer or the Company; (y) which has
been   independently developed

 



2

 

--------------------------------------------------------------------------------

 



 

 

 

 

and disclosed by others; or (z) which has otherwise entered the public domain
through lawful means.

 

(m) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated due to the Executive’s death, the date of the Executive’s death; (ii)
if the Executive’s employment is terminated due to the Executive’s Disability,
the date determined pursuant to Section 4(a)(ii); or (iii) if the Executive’s
employment is terminated pursuant to Section 4(a)(iii)-

(vi) either the date indicated in the Notice of Termination or the date
specified by the Employer pursuant to Section 4(b), whichever is earlier.

 

(n) “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that lasts or is
expected to last 180 days in any 365 day period.

 

(o)



“Effective Date” shall have the meaning set forth in the recitals hereto.

 

(p)



“Employer” shall have the meaning set forth in the preamble hereto.

 

(q)



“Executive” shall have the meaning set forth in the preamble hereto.

 

(r) The Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder after the occurrence of one or more of the following
conditions without the Executive’s consent: (i) any material adverse change by
the Employer in the Executive’s Annual Base Salary, position, authority, title
or reporting obligations, or the assignment of duties to the Executive by the
Employer or its Affiliates that are materially inconsistent with the Executive’s
position; (ii) relocation of Executive’s principal place of employment by more
than fifty (50) miles; or (iii) any other material breach by the Employer of a
material provision of this Agreement or any other written agreement with the
Executive. Notwithstanding the foregoing,  no termination for Good Reason will
be effective unless: (A) the Executive provides the Employer with at least
thirty (30) days prior written notice of his intent to resign for Good Reason
(which notice must be provided within sixty (60) days following the occurrence
of the event(s) purported to constitute Good Reason); (B) the Employer has not
remedied the alleged violation(s) within the thirty (30) day period; and (C) the
Executive’s resignation becomes effective no later than thirty (30) days after
the Employer has either failed to cure such event or indicated that it will not
cure such event.

 

(s)



“Notice of Termination” shall have the meaning set forth in Section 4(b).

 

(t) “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

 

(u)



“Release” shall have the meaning set forth in Section 5(b).

 

(v)



“Release Expiration Date” shall have the meaning set forth in Section 5(e).

 



3

 

--------------------------------------------------------------------------------

 



 

 

 

 

(w) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

 

(x)



“Term” shall have the meaning set forth in Section 2(a).

 

2.



Employment

 

(a) Term. The Employer hereby employs the Executive, and the Executive hereby
accepts such employment, in each case pursuant to the terms of this Agreement,
for the period commencing on January 1, 2015 (the “Effective Date”), and ending
on the date of termination of the Executive’s employment in accordance with
Section 4 hereof (the “Term”).

 

(b) Position and Duties. During the Term, the Executive: (i) shall serve as SVP,
General Counsel of the Company, with responsibilities, duties and authority
customary for such position, subject to direction by the Company’s Chief
Executive Officer; (ii) shall report directly to the Company’s Chief Executive
Officer; (iii) shall devote substantially all the Executive’s working time and
efforts to the business and affairs of the Company and its Affiliates; and (iv)
agrees to observe and comply with the Employer’s rules and policies as adopted
by the Employer from time to time. The parties acknowledge and agree that
Executive’s duties, responsibilities and authority may include services for one
or more Affiliates of the Employer.

 

3.



Compensation and Related Matters

 

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $320,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Employer, subject to review by the Board
in its sole discretion (the “Annual Base Salary”).

 

(b) Annual Bonus. With respect to each Company fiscal year that commences during
the Term, the Executive shall be eligible to receive an annual performance-based
cash bonus (the “Annual Bonus”) with a target amount of 60% of the Annual Base
Salary earned during such fiscal year, which shall be payable based upon the
attainment of individual and Company performance goals established each fiscal
year by the Board or the Compensation Committee thereof. Each such Annual Bonus
shall be payable on, or at such date as is  determined by the Board within 90
days following, the last day of the fiscal year with respect to which it
relates. Except as provided in Section 5, notwithstanding any other provision of
this Section 3(b), no bonus shall be payable with respect to any fiscal year
unless the Executive remains continuously employed with the Employer during the
period beginning on the Effective Date and ending on the applicable bonus
payment date.

 

(c) Benefits. During the Term, the Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Employer in accordance
with their terms, as in effect from time to time, as are generally provided by
the Employer to its senior executive officers.

 



4

 

--------------------------------------------------------------------------------

 



 

 

 

 

(d) Vacation; Holidays. During each calendar year during the Term, the Executive
shall also be entitled to vacation time and paid holidays on the same basis as
other senior executives of the Employer, subject to the terms and conditions of
the Employer’s vacation and holiday policies as in effect from time to time.

 

(e) Business Expenses. During the Term, the Employer shall reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company and its Affiliates in accordance with the
Employer’s applicable expense reimbursement policies and procedures.

 

(f) Indemnification. The Executive shall have the same rights to indemnification
as other officers and directors of the Company under the Company’s governing
documents.

 

4. Termination.  During the Term, the Executive’s employment hereunder may be
terminated by the Employer or the Executive, as applicable, without any breach
of this Agreement only under the following circumstances:

 

(a) Circumstances

 

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

(ii) Disability. If the Executive incurs a Disability, the Employer may give the
Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Employer and its
Affiliates shall terminate, effective on the later of the thirtieth (30th) day
after receipt of such notice by the Executive or the date specified in such
notice; provided that, within the thirty (30) day period following receipt of
such notice, the Executive shall not have returned to full-time performance of
the Executive’s duties hereunder.

 

(iii) TerminationforCause.TheEmployermayterminatethe Executive’s employment
for Cause.

 

(iv) Termination without Cause. The Employer may terminate the Executive’s
employment without Cause.

 

(v) Resignation for Good Reason. The Executive may resign from the Executive’s
employment for Good Reason.

 

(vi) Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.

 

(b) Notice of Termination. Any termination of the Executive’s employment  by the
Employer or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto (a
“Notice of Termination”): (i) indicating the specific termination provision in this Agreement

 



5

 

--------------------------------------------------------------------------------

 



 

 

 

 

relied upon, (ii) except with respect to a termination pursuant to Sections
4(a)(iv) or (vi), setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) specifying a Date of Termination which, if
submitted by the Executive, shall be at least thirty (30) days following the
date of such notice; provided,  however, that a Notice of Termination delivered
by the Employer pursuant to Section 4(a)(ii) shall not be required to specify a
Date of Termination, in which case the Date of Termination shall be determined
pursuant to Section 4(a)(ii); provided;  further, that, notwithstanding the
foregoing, in the event that the Executive delivers a Notice of Termination  to
the Employer, the Employer may, in its sole discretion, accelerate the Date of
Termination to any date that occurs following the date of Employer’s receipt of
such Notice of Termination (even if such date is prior to the date specified in
such Notice of Termination). A Notice of Termination submitted by the Employer
(other than a Notice of Termination under Section 4(a)(ii)) may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Employer in its discretion.
The failure by the Employer or the Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Employer or the Executive hereunder
or preclude the Employer or the Executive from asserting such fact or
circumstance in enforcing the Employer’s or the Executive’s rights hereunder.

 

5.



Company Obligations Upon Termination of Employment

 

(a) In General. Upon a termination of the Executive’s employment for any reason,
the Executive (or the Executive’s estate) shall be entitled to receive: (i) any
portion of the Executive’s Annual Base Salary through the Date of Termination
not theretofore paid, (ii) any expenses owed to the Executive under Section
3(e), (iii) any accrued but unused vacation pay owed to the Executive pursuant
to Section 3(d), and (iv) any amount arising from the Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 3(c), which amounts shall be payable in accordance with the terms
and conditions of  such employee benefit plans, programs or arrangements. Except
as otherwise set forth in Section 5(b) below, the payments and benefits
described in this Section 5(a) shall be the only payments and benefits payable
in the event of the Executive’s termination of employment for any reason.

 

(b) Termination without Cause or for Good Reason. In the event of the
Executive’s termination of employment by the Employer without Cause pursuant to
Section 4(a)(iv) or by the Executive for Good Reason pursuant to Section 4(a)(v)
(excluding by reason of death or Disability), in addition to the payments and
benefits described in Section 5(a) above, the Employer shall, subject to Section
21 and Section 5(c) and subject to the Executive’s execution  of a waiver and
release of claims agreement in the Employer’s customary form (a “Release”), as
of the Release Expiration Date and non-revocation during the revocation period
designated in the Release, in accordance with Section 5(e) below:

 

(i) Pay to the Executive an amount equal to twelve (12) months of Annual Base
Salary at the rate in effect immediately prior to the Date of Termination,
payable in a single lump sum following the Release Expiration Date, assuming the
Release has been executed and not revoked; provided that if the review and
revocation period applicable to the Release spans two taxable years, such
payment shall be paid in the second taxable year;

 



6

 

--------------------------------------------------------------------------------

 



 

 

 

 

(ii) Pay to the Executive an amount equal to the product of (A) the amount of
the Annual Bonus that would have been payable to the Executive pursuant to
Section 3(b) if the Executive were still employed as of the applicable bonus
payment date in respect of the fiscal year in which the Date of Termination
occurs based on actual individual and Company performance goals in such year and
(B) the ratio of (x) the number of full weeks elapsed during the fiscal year
during which such termination of employment occurs on or prior to the Date of
Termination, to (y) 52. Any amount payable pursuant to this Section 5(b)(ii)
shall, subject to Section 21, Section 5(c) and Section 5(e), be paid to
Executive in accordance with Section 3(b)  as if the Executive were still
employed on the applicable bonus payment date, but in no event earlier than
January 1, or later than December 31, of the calendar year immediately following
the calendar year in which the Date of Termination occurs; and

 

(iii) If the Executive elects to continue coverage under the Employer’s group
medical and dental plans in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Employer will pay to the
Executive an amount equal to the premium cost of the Executive’s coverage and
that of the Executives eligible dependents under those plans for a period of
twelve (12) months (the “Benefit Continuation Period”), at the same rate the
Employer contributed to the Executive’s premium cost of coverage on the
Termination Date. The Employer will make such premium contributions by direct
deposit to the Executive in a single lump sum payment on the same date as any
amount payable to the Executive pursuant to Section 5(b)(i). The Executive must
directly pay the full premium costs during the Benefit Continuation Period plus
an administrative fee of up to 2% of such premium costs.

 

(c) Termination following a Change of Control.  In the event of the  Executive’s
termination of employment by the Employer without Cause pursuant to Section
4(a)(iv) or by the Executive for Good Reason pursuant to Section 4(a)(v) within
one year following a Change of Control, then in addition to the payments and
benefits described in Sections 5(a) and 5(b) above, the Executive shall be
entitled to receive accelerated vesting for 100% of all unvested equity awards
that are subject to time-based vesting held by the Executive immediately prior
to the Change of Control.

 

(d) Breach of Restrictive Covenants. Notwithstanding any other provision of this
Agreement, no payment or benefit shall be made or provided pursuant to Section
5(b) or (c) following the date the Executive first violates any of the
restrictive covenants set forth in Section

6 or any other written agreement between the Executive and the Employer or any
of its  Affiliates.

 

(e) Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement as a result of the Executive's
termination of employment are subject to the Executive's execution, delivery and
non-revocation of a Release, (i) the Employer shall deliver the Release to the
Executive within seven (7) days following the Date of Termination, and (ii) if
the Executive fails to execute the Release on or prior to the Release Expiration
Date (as defined below) or timely revokes his acceptance of the Release
thereafter, the Executive shall not be entitled to any payments or benefits
otherwise conditioned on the Release. For purposes of this Section 5(e),
"Release Expiration Date" shall
mean the date that is twenty-one (21) days following the date upon which the Employer timely

 



7

 

--------------------------------------------------------------------------------

 



 

 

 

 

delivers the Release to the Executive, or, in the event that the Executive's
termination of employment is "in connection with an exit incentive or other
employment termination program" (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that  is forty-five (45)
days following such delivery date. To the extent that any payments due under
Section 5(b)(ii) of this Agreement are considered nonqualified deferred
compensation (within the meaning of Section 409A) as a result of the Executive's
termination of employment and are delayed pursuant to Section 5(b) and this
Section 5(e), such amounts shall be paid in a lump sum on the first payroll date
to occur on or after the 60th day following the Date of Termination, provided
that, as of such 60th day, the Executive has executed and has not revoked the
Release (and any applicable revocation period has expired).

 

(f) Complete Severance. The provisions of this Section 5 shall supersede in
their entirety any severance payment or benefit obligations to the Executive
pursuant to the provisions in any severance plan, policy, program or other
arrangement maintained by the Employer or any of its Affiliates.

 

6. Restrictive Covenants. In consideration for the potential payments to the
Executive hereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Executive agrees to
the following:

 

(a) Confidentiality. The Executive shall not, at any time during the Term or at
any time thereafter, directly or indirectly, use for the benefit of himself or
any third party or disclose to any Person, firm, company or other entity (other
than the Company or any of its Affiliates) any Confidential Information without
the prior written consent of the Employer or the Company, except (i) as required
in the performance of his duties to the Employer and its Affiliates, (ii) to the
extent that the Executive is required by law, subpoena or court order to
disclose any Confidential Information, including disclosures that are protected
under whistle blower laws, (provided that in such case, the Executive shall (1)
provide the Employer with the earliest notice possible that such disclosure is
or may be required, (2) reasonably cooperate with the Employer and its
Affiliates, at the Employer’s expense, in protecting, to the maximum extent
legally permitted, the confidential or proprietary nature of such Confidential
Information and (3) disclose only that Confidential Information which he is
legally required to disclose), (iii) disclosing information that has been or is
hereafter made public through no act or omission of the Executive in violation
of this Agreement or any other confidentiality obligation or duty owed to the
Employer or its Affiliates, (iv) disclosing information and documents to his
attorney or tax adviser for the purpose of securing legal or tax advice
(provided that such Persons agree to keep such information confidential) or (v)
disclosing only the post-employment restrictions in this Agreement in confidence
to any potential new employer. The Executive shall take all actions necessary to
protect the integrity of the business plans, customer lists, statistical data
and compilations, agreements, contracts, manuals or other materials, in whatever
form, of the Company and its Affiliates that contain Confidential Information,
and upon the termination of  the Executive’s employment, the Executive agrees
that all Confidential Information in his possession or under his control,
directly or indirectly, that is in writing, computer generated or other tangible
form (together with all duplicates thereof) will forthwith be returned to the
Company and will not be retained by the Executive or furnished to any Person,
either by sample, facsimile, film, audio or video cassette, electronic data,
verbal communication or any
other  means  of  communication.  The  Executive  agrees  that  the  provisions  of  this  Section  6  
 are

 



8

 

--------------------------------------------------------------------------------

 



 

 

 

 

reasonable and necessary to protect the proprietary rights of the Company and
its Affiliates in the Confidential Information and trade secrets, goodwill and
reputation. In addition, the terms and conditions of this Agreement shall remain
strictly confidential. Notwithstanding anything herein to the contrary, nothing
in this Agreement shall (i) prohibit the Executive from making reports of
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or of any other whistleblower protection provisions of state or
federal law or regulation, or (ii) require notification or prior approval by the
employer of any reporting described in clause (i).

 

(b) Non-Competition. The Executive shall not, during the Term and for a period
of two (2) years thereafter (the “Non-Compete Period”), directly or indirectly,
whether for himself or on behalf of any other Person, engage in, own, manage,
operate, advise, provide financing to, control or participate in the ownership,
management or control of, or be connected as an officer, employee, partner,
director, or otherwise with, or have any financial interest (whether as a
stockholder, director, officer, partner, consultant, proprietor, agent or
otherwise) in, or aid or assist anyone else in the conduct of, any business that
competes, directly or indirectly, with the Company or any of its Affiliates in
the Business or planned business of the Employer, the Company or any of its or
their affiliates that Executive becomes aware of during the Term or is otherwise
engaged in activities competitive with the Company or any of its Affiliates in
the Business or planned business that Executive becomes aware of during the
Term, in any jurisdiction in the United States of America or any other country
in the world where the Company or any of its Affiliates are engaged in the
Business (the “Restricted Area”). The Executive agrees that the Restricted Area
is reasonable taking into consideration the nature and scope of the operations
of the Company and its Affiliates in the Business and the Executive’s  role in
such operations. It shall not be a violation of this Section 6(b) for the
Executive to own less than one percent (1%) of the outstanding shares of a
corporation that is engaged in the Business whose shares are listed on a
national stock exchange or traded in accordance with the automated quotation
system of the National Association of Securities Dealers.

 

(c) Non-Solicitation. The Executive shall not, during the Non-Compete Period,
either directly or indirectly, and whether for himself or on behalf of any other
Person; (i) seek to persuade any employee of the Company or any of its
Affiliates to discontinue or diminish his or her employment therewith or seek to
persuade any employee or former employee of the Company or any of its Affiliates
(who was employed by the Company or any of its Affiliates at any time during the
twelve (12) month period prior to the termination of the Executive’s employment
with the Employer) to become employed or to provide consulting or contract
services to a business competitive with the Company or its Affiliates in the
Business; (ii) solicit, employ or engage, or cause to be solicited, employed, or
engaged, any person who is or was employed by the Company or any of its
Affiliates at any time during the twelve (12) month period prior to the
termination of the Executive’s employment with the Employer; or (iii) solicit,
encourage, or induce any contractor, agent, client, customer, supplier, or the
like of the Company or any of its Affiliates to terminate or diminish its/his
relationship with, the Company or any of its Affiliates, or to refrain from
entering into a relationship with the Company or any of its Affiliates,
including, without limitation, any prospective contact, contractor, agent,
client, customer, or the like of the Company or any of its Affiliates; provided,
 however, that the
foregoing  shall  not  prohibit  the  Executive  from  placing  any  general  advertisements      
 for

 



9

 

--------------------------------------------------------------------------------

 



 

 

 

 

employees and hiring individuals that respond to such general advertisements, so
long as such general advertisements are not directed to any employees of the
Company or any of its Affiliates.

 

(d) Non-Disparagement. The Executive agrees not to disparage the Company or the
Employer, any of their products or practices, or any of their directors,
officers, agents, representatives, partners, members, equity holders or
Affiliates, either orally or in writing, at any time, and the Employer agrees to
instruct the Employer’s and the Company’s directors and officers as of the Date
of Termination not to disparage the Executive, either orally or in writing, at
any time; provided that the Executive, the Company and its Affiliates, and their
respective directors and officers, may confer in confidence with their
respective legal representatives and make truthful statements as required
by law.

 

(e)



Inventions.

 

(i) The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products and developments (“Inventions”),
whether patentable or unpatentable, (x) that relate to the Executive’s work with
the Employer and the Company, made or conceived by the Executive, solely or
jointly with others, during or prior to the Term, or (y) suggested by any work
that the Executive performs in connection with the Employer or the Company,
either while performing the Executive’s duties with the Employer or on the
Executive’s own time, but only insofar as the Inventions are related to the
Executive’s work as an employee or other service provider to the Employer, shall
belong exclusively to the Employer, the Company or its designee, whether or not
patent applications are filed thereon. The Executive will keep full and complete
written records (the “Records”), in the manner prescribed by the Employer, of
all Inventions and will promptly disclose all Inventions completely and in
writing to the Employer. The Records shall be the sole and exclusive property of
the Employer and the Executive will surrender them upon termination of
employment, or upon the Employer’s request. The Executive will assign to the
Employer the Inventions and all patents that may issue thereon in any and all
countries, whether during or subsequent to the Term, together with the right to
file, in the Executive’s name or in the name of the Employer, the Company or its
designee, applications for patents and equivalent rights (the “Applications”).
The Executive will, at any time during and subsequent to the Term, make such
applications, sign such papers, take all rightful oaths, and perform all acts as
may be requested from time to time by the Employer or the Company with respect
to the Inventions. The Executive will also execute assignments to the Employer,
the Company or its designee, of the Applications, and give the Employer, the
Company and its or their attorneys all reasonable assistance (including the
giving of testimony)  to obtain the Inventions for its benefit, all without
additional compensation to the Executive from the Employer or the Company, but
entirely at the Employer’s or the Company’s expense.

 

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright law of the United States, on behalf of the Employer
or the Company, and the Executive agrees that the Employer or the Company will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, without any further obligations to the Executive. If the Inventions,
or any portion thereof, are deemed not to be Work for Hire, the Executive hereby
irrevocably conveys, transfers and assigns to the Employer or the Company all
rights, in all media now known or hereinafter devised, throughout the universe
and in perpetuity, in and to the

 



10

 

--------------------------------------------------------------------------------

 



 

 

 

 

Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. The Executive hereby waives any and
all  currently existing and future monetary rights in and to the Inventions and
all patents that  may issue thereon, including, without limitation, any rights
that would otherwise accrue to the Executive’s benefit by virtue of the
Executive being an employee of or other service provider to the  Employer or
the Company.

 

(f) Remedies.  In addition to whatever other rights and remedies the Company and
its Affiliates may have at equity or in law (including, without limitation, the
right to seek monetary damages), if the Executive breaches any of the provisions
contained in this Section   6,

(i) the Company and its Affiliates shall have the right immediately to terminate
the Executive’s right to any amounts payable under this Agreement and (ii) the
Company and its Affiliates shall have the right to injunctive relief, without
the requirement to prove actual damages or to post any bond or other security,
and to obtain the costs and reasonable attorneys’ fees they incur in enforcing
their rights under this Agreement. The Executive acknowledges that (A) his
breach of this Section 6 would cause irreparable injury to the Company and/or
its Affiliates, (B) money damages alone would not provide an adequate remedy for
the Company or its Affiliates, (C) his services to the Company are special,
unique and extraordinary, and (D) the restrictions in this Section 6 (x) are no
greater than required to protect the Company’s legitimate protectable interests
(including, without limitation, the Confidential Information and the Company’s
goodwill), (y) do not impose undue hardship on the Executive, and (z) are
reasonable in duration and geographic scope. The Executive further acknowledges
that (I) any breach or claimed breach of the provisions set forth in this
Agreement shall not be a defense to enforcement of the restrictions set forth in
this Section 6 and (II) the circumstances of the Executive’s termination of
employment with the Employer and its Affiliates shall have no impact on his
obligations under this Section 6.

 

(g) Blue Pencil.  In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(h) Tolling During Periods Of Breach. The Executive and the Employer agree and
intend that the Executive’s obligations under this Section 6 be tolled during
any period that the Executive is in breach of any of the obligations under this
Section 6, so that the Company  and each Affiliate of the Company are provided
with the full benefit of the restrictive periods set forth herein.

 



11

 

--------------------------------------------------------------------------------

 



 

 

 

 

(i) Third Party Beneficiary. The Company and each Affiliate of the Company are
intended third party beneficiaries of the terms of this Section 6 and shall have
the right to enforce the provisions of this Section 6 as if they were a
party hereto.

 

(j) Survival. The Executive’s obligations under this Section 6 shall
survive  the termination of this Agreement and the termination of his employment
with the Employer.

 

7.



Cooperation

 

Upon receipt of reasonable notice from the Company or Employer (including
outside counsel), the Executive agrees that while employed by the Employer and
thereafter, the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Employer, and will provide reasonable assistance to the
Employer and the Company, its affiliates and representatives in defense of any
claims that may be made against the Employer, Company or its affiliates, and
will assist the Employer, Company and its affiliates in the prosecution of any
claims that may be made by the Company and its affiliates, to the extent that
such claims may relate to the period of the Executive’s employment with the
Employer.

 

8. Assignment and Successors.  The Employer may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets  of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Employer and its Affiliates. The Executive may not assign
the Executive’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Employer, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.

 

9. Governing Law; Venue.  All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement shall
be governed by  and construed in accordance with the laws of the State of
Delaware, without giving effect to any principles of conflicts of law, whether
of the State of Delaware or any other jurisdiction. Each of the parties hereto
agrees that any legal action or proceeding with respect to this Agreement shall
be brought exclusively in the United States District Court for the Southern
District of New York, located in New York, New York, unless the parties to any
such action or dispute mutually agree to waive this provision. By execution and
delivery of this Agreement, each of the parties hereto irrevocably consents to
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized express carrier or delivery service, to the
applicable party at his, her or its address referred to herein. Each of the
parties hereto irrevocably waives any objection which he, she or it may now or
hereafter have to the laying of venue of any of the aforementioned actions or
proceedings arising out of or in connection with this Agreement, or any related
agreement, certificate or instrument referred to above, brought in the courts
referred to above and hereby further irrevocably waives and agrees, to the
fullest extent permitted by applicable law, not to plead or claim in any such
court that any such action or proceeding brought in any such
court has been brought in any inconvenient forum. Nothing herein shall affect the right of any

 



12

 

--------------------------------------------------------------------------------

 



 

 

 

 

party to serve process in any other manner permitted by law. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE EMPLOYER,
COMPANY OR ANY AFFILAITE OF THE COMPANY, OR THE EXECUTIVE’S OR THE EMPLOYER’S OR
COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF THIS AGREEMENT.

 

10. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

11. Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
a reputable national overnight carrier or certified or registered mail, postage
prepaid, to the following address (or at any other address as any party hereto
shall have specified by notice in writing to the other party hereto):

 

(a)



If to the Employer:

 

Connolly iHealth Technologies, LLC 50 Danbury Road

Wilton, Connecticut 06859 Attn: General Counsel

 

(b)



If to the Executive, at the address set forth on the signature page hereto.

 

12. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

13. Entire Agreement.  The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Employer and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet or offer letter). The parties hereto further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of
this Agreement.

 

14. Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Employer and approved by the Board, which
expressly identifies the amended provision of this Agreement. By an instrument
in writing similarly executed and approved by the Board, the Executive or a duly
authorized officer of the Employer may waive compliance by the other party or
parties hereto with any provision of this Agreement that such other party was or
is obligated to comply with or perform; provided,  however, that such waiver
shall not operate as   a

 



13

 

--------------------------------------------------------------------------------

 



 

 

 

 

waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

15. No Inconsistent Actions.  The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

16. Construction.  This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party hereto shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and  every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural  as the identity
of the Persons referred to may require.

 

17. Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

18. Withholding.  The Employer and its Affiliates shall be entitled to withhold
from any amounts payable under this Agreement, any federal, state, local or
foreign withholding or other taxes or charges which the Employer or any of its
Affiliates is required to withhold. The Employer and its Affiliates shall be
entitled to rely on an opinion of counsel if any questions as  to the amount or
requirement of withholding shall arise.

 

19. Absence of Conflicts; Executive Acknowledgement; Confidentiality.  The
Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party. The Executive acknowledges that the
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises
made by the Employer or any of its Affiliates other than those contained in writing herein, and

 



14

 

--------------------------------------------------------------------------------

 



 

 

 

 

has entered into this Agreement freely based on the Executive’s own judgment.
The Executive agrees not to disclose the terms or existence of this Agreement to
any Person unless the Employer agrees to such disclosure in advance and in
writing; provided that the Executive may, without such permission, make such
disclosures as are required by applicable law, including disclosures to taxing
agencies, and disclose the terms of this Agreement to the Executive’s
attorney(s), accountant(s), tax advisor(s), and other professional service
provider(s), and to members of the Executive’s immediate family, as reasonably
necessary; provided,  further, that the Executive instructs such Person(s) that
the terms of this Agreement are strictly confidential and are not to be revealed
to anyone else except as required by applicable law.

 

20. Survival.  The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued prior to such
expiration or termination (including, without limitation, pursuant to the
provisions of Section 6 hereof).

 

21.



Section 409A; Release.

 

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Employer
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Employer reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Employer
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Employer and/or (ii) take such other actions as the Employer determines to
be necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. Notwithstanding anything herein to the
contrary, in no event shall any liability for failure to comply with the
requirements of Section 409A be transferred from the Executive or any other
individual to the Employer or any of its Affiliates, employees or agents
pursuant to the terms of this Agreement or otherwise.

 

(b) Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement: (i) no amount that is nonqualified deferred
compensation shall be payable pursuant to Section 5(b) unless the termination of
the Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; (ii)
for purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to Section 5(b) shall be treated as a right to receive a
series of separate and distinct payments; and (iii) to the extent that any
reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall  not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any in- kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year. Notwithstanding any provision to
the contrary in this Agreement, if the Executive   is

 



15

 

--------------------------------------------------------------------------------

 



 

 

 

 

deemed at the time of his separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the termination benefits to which the Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Executive’s termination benefits shall not be provided to the Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(B) the date of the Executive’s death; upon the earlier of  such dates, all
payments deferred pursuant to this sentence shall be paid in a lump sum to the
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

 

22. Compensation Recovery Policy.  The Executive acknowledges and agrees
that,  to the extent the Employer or the Company adopts any clawback or similar
policy pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act
or otherwise, and any rules and regulations promulgated thereunder, he shall
take all action necessary or appropriate to comply with such policy (including,
without limitation, entering into any further  agreements, amendments or
policies necessary or appropriate to implement and/or enforce such policy).

 

[Signature pages follow]

 



16

 

--------------------------------------------------------------------------------

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written, effective as of the Effective Date.

 

 

 

Connolly iHealth Technologies, LLC

 

 

 

By:

Senior Vice President, Human Resources

 

 

 

Executive

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------